Title: From James Madison to Anthony Merry, 16 January 1806
From: Madison, James
To: Merry, Anthony


                    
                        Sir,
                        Department of State January 16. 1806
                    
                    In the Month of October 1804 the British Cartel, Norfolk Hero, sailed, by Order of Admiral Duckworth, from Jamaica, with 170 French Prisoners of War and 30 British Invalids, for Morlaix, with an ulterior Destination for England, but soon afterwards the Prisoners took Possession of and carried her into the Mississippi. As there was no British Consul or Agent at New Orleans or near it, Humanity devolved upon the Government, the Care of the 21 Invalids who remained. The deplorable Condition of some of them will appear from the enclosed Statement. Under these Circumstances, Governor Claiborne incurred the Expense of $41.20100 for supplies furnished them; and Doctor Rogers of the American Navy has lately

transmitted the inclosed Account for 500 Dollars for his Attendance upon them in a Period of Seven Months: It is also probable that other Reimbursements may be hereafter claimed from other Quarters. In the mean Time the Agent of Dr. Rogers (Mr. Wm. Chandler of George Town) is desirous of receiving Payment for his Account (which with Governor Claiborne’s Certificate is inclosed) if you find it reasonable and are authorized to pay it. I have the Honor to be &c.
                    
                        (signed) James Madison
                    
                